Citation Nr: 1032602	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993. 
He died in August 2004, and the appellant is the Veteran's 
surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the appellant's claim of service 
connection for the cause of the Veteran's death.

In July 2009 the Board returned the case to the RO for further 
development and adjudicative action.  Upon completion of the 
requested development, the RO issued a Supplemental Statement of 
the Case in December 2009 and returned the case to the Board.  

In April 2010, the Board requested a medical nexus opinion 
regarding the issue on appeal.  That opinion was provided in May 
2010.  


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died in 
August 2004 and that the immediate cause of death was 
intracranial bleeding, due to or as a consequence of acute M3 
leukemia, otherwise referenced as acute promyelocytic leukemia; 
hypertension was also shown to be a significant condition 
contributing to death, but unrelated to the primary cause.

2.  At the time of the Veteran's death, service connection was 
not established for any disabilities.  

3.  Leukemia was not manifest during service or within one year 
of separation from service.

4.  The medical evidence establishes that the Veteran's service-
connected M3 leukemia, otherwise referenced as acute 
promyelocytic leukemia is as likely as not related to in-service 
benzene exposure.  


CONCLUSION OF LAW

The Veteran's death was caused by a disability of service origin.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, the grant of service connection for the cause of the 
Veteran's death constitutes a complete grant of the benefits 
sought on appeal with respect to that issue.  As such, any defect 
with regard to VA's duty to notify and assist the appellant with 
the development of her claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The appellant seeks service connection for the cause of the 
Veteran's death.  Service connection may be established for the 
cause of a Veteran's death when a service-connected disability 
was either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  
For a service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as leukemia, if they are shown to 
be manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.

During the Veteran's lifetime, he served on active duty from 
August 1989 to August 1993, to include service in the Southwest 
Asia Theater of Operations in support of Operations Desert Storm 
and Desert Shield.  Service connection was not established for 
any disability of the Veteran during his lifetime.  

The death certificate indicates that the primary cause of the 
Veteran's death was intracranial bleeding, due to or as a 
consequence of acute M3 leukemia, otherwise referenced as acute 
promyelocytic leukemia (APL).  Also shown to be a significant 
condition contributing to death, but unrelated to the primary 
cause(s), was hypertension.  No autopsy was performed.  

Service treatment records do not show, nor does the appellant 
contend, that the Veteran developed leukemia during service or to 
a compensable degree within a year after discharge from service.  

Rather, the appellant maintains that the Veteran was exposed to 
benzene while on active duty and that such exposure led to the 
onset of his fatal leukemia.  According to one or more of the 
medical articles or other publications submitted by the 
appellant, benzene is used, among other things, as a constituent 
in motor fuels, and as a solvent for fats, waxes, resins, 
plastics, and rubber.  Also, such articles indicate that benzene 
is found in emissions from burning coal and oil, motor vehicle 
exhaust, gasoline, and industrial solvents.  The effects of 
benzene exposure were therein noted to involve blood disorders, 
including bone marrow changes and damage to the immune system, as 
well as structural and numerical chromosomal aberrations.  Such 
articles further indicated that benzene exposure was associated 
with an increased incidence of leukemia (cancer of the tissues 
that form white blood cells).  

Service department records indicate that the Veteran's military 
occupational specialty while serving in the Air Force was that of 
a tactical aircraft maintenance specialist or apprentice thereto.  
Service personnel records denote various duties of the Veteran, 
including but not limited to, inspecting, installing, repairing, 
cleaning, maintaining, troubleshooting, servicing, and modifying 
pneudraulic, hydraulic, airframe, and engine systems; components; 
and aircraft installed equipment.  It is a logical inference from 
the foregoing that it is at least as likely as not that such duty 
entailed contact by the Veteran with aircraft fuel and other 
types of fuel, cleaning solvents, degreasers, and the like, which 
likely involved exposure to benzene.  

On the basis of the foregoing, the Board requested an expert 
medical opinion in April 2010 to answer the following question:  

Is it at least as likely as not (50 percent 
or more probability) that any primary or 
contributory cause of the Veteran's death 
originated during his period of active duty 
from August 1989 to August 1993, within the 
one-year period immediately following his 
discharge from active duty, or is otherwise 
related to his period of active service or 
any event thereof, inclusive of his 
presumed, in-service benzene exposure?

In a May 2010 response, the Chief of Hematology/Oncology at a VA 
Medical Center and a university Professor of Medicine opined that 
the Veteran's in-service benzene exposure substantially 
contributed to the Veteran's death-causing leukemia.  The doctor 
provided the following opinion and rationale:  

Acute promyelocytic leukemia (APL) is a 
rare subtype (M3) of acute myelogenous 
leukemia associated with a coagulopathy 
that results in the consumption of blood 
clotting factors and platelets, which in 
turn can result in severe, spontaneous 
bleeding.  It is therefore almost certain 
that the Veteran's immediate causes of 
death, catastrophic intracranial 
hemorrhage, occurred as a result of his 
previously undiagnosed and untreated APL.  
APL is caused by a reciprocal chromosome 
translocation between chromosomes 15 and 
17, resulting in the production of a fusion 
gene, PML/RARa, with contributions from 
both of the above chromosomes.  

Benzene exposure has long been associated 
with myelodyplastic disease, a pre-leukemic 
syndrome, and acute myelogenous leukemia.  
Both diseases are caused by genetic (DNA) 
damage, including chromosomal 
translocations.  One mechanism by which 
benzene can cause DNA damage is through its 
metabolite, hydroquinone, which inhibits 
the topoisomerase II enzyme.  This in turn 
leads to DNA double-strand breaks resulting 
in chromosome breakage.  Abnormal repair of 
double-stranded breaks leads to chromosomal 
translocations of the same type as the 
15:17 translocation that is the cause of 
APL.  

While there is a clear and long-standing 
association between benzene exposure and 
acute myelogenous leukemia [see attached 
materials], there is no established 
association with any specific sub-type, 
including APL, which represents only 5-10% 
of all acute myelogenous leukemias.  The 
lack of association does not mean one 
doesn't exist, but only that there have 
been insufficient numbers of benzene-
exposed patients identified with specific 
leukemia sub-types to establish a 
statistically significant association, and 
this would be especially true for the rare 
APL subtype.  However, since there is clear 
clinical and experimental evidence that 
benzene causes reciprocal chromosomal 
translocations and APL is caused by such a 
reciprocal chromosomal translocation, in my 
opinion it is at least as likely as not 
that the Veteran's benzene exposure while 
on active duty played a contributory role 
in his development of APL and therefore his 
death.  

There is no competent medical opinion to the contrary.  The only 
medical evidence of record in this case supports the appellant's 
claim, and it is supported with a complete rationale based on 
sound medical principles.  The competent medical evidence of 
record etiologically links the Veteran's in-service benzene 
exposure to his death causing leukemia.  As service connection 
may be granted for any disease first diagnosed after discharge 
from service, when all the evidence, including that pertinent to 
service, establishes a link to service, and as the competent 
evidence of record favors the claim, service connection for cause 
of the Veteran's death is warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, all doubt is resolved in favor of the 
appellant and entitlement to service connection for the cause of 
the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


